STATE OF NORTH CAROLINA
v.
COREY ANDREW HARTNESS
No. COA08-1227
Court of Appeals of North Carolina
Filed May 5, 2009
This case not for publication
Attorney General Roy A. Cooper, III, by Special Deputy Attorney General Elizabeth Leonard McKay, for the State.
Faith S. Bushnaq, for defendant-appellant.
JACKSON, Judge.
On 12 February 2007, defendant Corey Andrew Hartness ("defendant") pled guilty pursuant to a plea agreement to one count of assault with a deadly weapon inflicting serious injury and eleven counts of discharging a weapon into occupied property. Pursuant to the terms of the plea agreement, the trial court sentenced defendant as a Class E, Level II felon to three consecutive terms of twenty-nine to forty-four months imprisonment. The trial court suspended the third sentence of imprisonment and placed defendant on supervised probation for thirty-six months. This Court granted defendant's petition for writ of certiorari on 4 April 2008. Counsel appointed to represent defendant has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel also has shown to the satisfaction of this Court that she has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, reh'g denied, 388 U.S. 924, 18 L. Ed. 2d 1377 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with the documents necessary for him to do so.
Defendant has not filed any written arguments on his own behalf with this Court and a reasonable time within which he could have done so has passed. In accordance with Anders, we have examined the record fully to determine whether any issues of arguable merit appear therein. We have been unable to find any possible prejudicial error and conclude that the appeal is wholly frivolous.
Affirmed.
Judges McGEE and Robert C. Hunter concur.
Report per Rule 30(e).